COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-14-00206-CR


Raul Villegas Garza                       §    From the 355th District Court

                                          §    of Hood County (CR12706)

v.                                        §    May 28, 2015

                                          §    Opinion by Justice Gabriel

The State of Texas                        §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment and bill of cost is

modified to delete the assessment of $10,880.27 in attorney’s fees. It is ordered

that the judgment of the trial court is affirmed as modified.


                                      SECOND DISTRICT COURT OF APPEALS




                                      By /s/ Lee Gabriel
                                          Justice Lee Gabriel